            Case 1-19-40409-cec            Doc 8      Filed 02/26/19      Entered 02/26/19 10:40:14


UNITED STATES BANKRUPTCY COURT                                     Return Date: April 4, 2019
EASTERN DISTRICT OF NEW YORK                                       Time: 10:00 a.m.
--------------------------------------------------------X
In re:
                                                                   Chapter 13
                                                                   Case No.: 19-40409-608
MIRANDA MARK

                           Debtor(s)                               NOTICE OF MOTION
--------------------------------------------------------X
SIRS / MADAMS:

                PLEASE TAKE NOTICE, that MICHAEL J. MACCO, Chapter 13 Trustee of the above
captioned estate, will move before the Honorable Carla E. Craig, United States Bankruptcy Judge, on the
4th day of APRIL, 2019 at 10:00AM, at the United States Bankruptcy Court located at 271 Cadman Plaza
East – Courtroom 3529, Brooklyn, New York 11201, for an Order pursuant to 11 U.S.C. §§329(b),
330(a)(1)(A), 521, & 1307(c), and Local Bankruptcy Rule 2017, (i) dismissing this case by reason of the
debtor(s)’ failure to submit monthly pre-confirmation payments, failure to provide and/or file documents,
failure to appear at §341 meeting of creditors, (ii) disgorging legal fees in full paid by the debtor to debtor’
counsel, MICHAEL A. KING, ESQ.; (iii) turning disgorged fees over to the Clerk of the Court for
administration of other cases, and (iv) for such other and further relief as this Court deems just and proper.

              PLEASE TAKE FURTHER NOTICE, that answering papers, if any, shall be filed with the
Court and served on the undersigned no later than seven (7) days prior to the return date of this motion.

Dated: Islandia, New York                                   Yours, etc.
       February 26, 2019
                                                            MICHAEL J. MACCO
                                                            Chapter 13 Trustee
                                                            2950 Express Drive South, Suite 109
                                                            Islandia, NY 11749
                                                            (631) 549-7900

To:     Office of the United States Trustee
        MIRANDA MARK, Debtor(s)
        MICHAEL A. KING, ESQ., Attorney for Debtor(s)
        All Interested Parties and Creditors
            Case 1-19-40409-cec            Doc 8      Filed 02/26/19   Entered 02/26/19 10:40:14



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X        tmm1634
In re:
                                                                 Chapter 13
                                                                 Case No.: 19-40409-608
MIRANDA MARK

                           Debtor(s)                      APPLICATION
--------------------------------------------------------X
TO THE HONORABLE CARLA E. CRAIG, UNITED STATES BANKRUPTCY JUDGE:

                MICHAEL J. MACCO, Chapter 13 Trustee of the above captioned estate, respectfully
represents, as follows:

           1. The debtor(s) filed a Chapter 13 petition under the provisions of 11 U.S.C., on
January 23, 2019 and thereafter MICHAEL J. MACCO was duly appointed and has qualified as Trustee.

           2. As of the date of this motion, the debtor(s) has failed to submit any monthly pre-
confirmation payments to the Trustee.

           3. In addition, as of the date of this motion the debtor(s) has failed to file all filings
required under Section 521 of the Bankruptcy code.

          4. Furthermore, as of this date the debtor has failed to provide the Trustee with all
mandatory disclosure documentation set forth in Local Bankruptcy Rule 2003-1.

           5. Moreover, the debtor failed to appear at the initial §341 meeting of creditors,
held on February 20, 2019 at 10:00 a.m.

           6. The debtors’ counsel, MICHAEL A. KING, ESQ., also failed to appear on the
debtor’s behalf at the §341 meeting of creditors, held on February 20, 2019 at 10:00 a.m.

         7. In addition, the debtor’s attorney failed to file the Disclosure of Attorney
Compensation.

             8. Section 329(b) of the Bankruptcy Code clearly states, as follows:

                 “If such compensation exceeds the reasonable value of any such services the
                 court may cancel any such agreement, or order the return of any such
                 payment, to the extent excessive, …”

             9. Section 330(a)(1)(A) of the Bankruptcy Code clearly states, as follows:

                 “After notice to the parties in interest and the United States Trustee and a
                 hearing, and subject to sections 326, 328, and 329, the court may award to a
                 trustee, an examiner, a professional person employed under section 327 or
                 1103 – reasonable compensation for actual, necessary services rendered by
                 the trustee, examiner, professional person, or attorney and by any
                 paraprofessional person employed by any such person; and []”
             Case 1-19-40409-cec        Doc 8     Filed 02/26/19      Entered 02/26/19 10:40:14



           10. The Trustee recommends that MICHAEL A. KING, ESQ. be directed to file a 2016(b)
Statement of Pre-petition legal fees and that these legal fees be disgorged in full,
and turned over to the Clerk of the Court for administration of other cases.

           11. This appears to be nothing more than another filing for the sole purpose of
obtaining the rights and benefits of the Automatic Stay, as provided in 11 U.S.C. §362.

             12. This is a material default and is prejudicial to the rights of the creditors of the
debtor(s).

                 WHEREFORE, the Trustee requests an Order pursuant to the provisions of 11 U.S.C.
§§329(b), 330(a)(1)(A), 521, & 1307(c), and Local Bankruptcy Rule 2017, (i) dismissing this case, (ii)
disgorging legal fees in full paid by the debtor to debtor’ counsel, MICHAEL A. KING, ESQ., (iii) turning
disgorged fees over to the Clerk of the Court for administration of other cases, and (iv) for such other and
further relief as this Court deems just and proper.

Dated: Islandia, New York
       February 26, 2019
                                                         /s/ Michael J. Macco
                                                         Michael J. Macco, Chapter 13 Trustee
                                                         2950 Express Drive South, Suite 109
                                                         Islandia, NY 11749
                                                         (631) 549-7900
             Case 1-19-40409-cec             Doc 8   Filed 02/26/19   Entered 02/26/19 10:40:14

STATE OF NEW YORK                      )
COUNTY OF SUFFOLK                      )     ss.:

                STEPHANIE TURNER, being duly sworn deposes and says: deponent is not a party to this
action, is over 18 years of age and resides in Suffolk County, New York.

                    On February 26, 2019 deponent served the within:

                                           NOTICE OF MOTION AND APPLICATION

upon the following parties, at the addresses designated by said parties for that purpose, by depositing a true
copy of same, enclosed in a post-paid, properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service within the State of New York:

Miranda Mark
12 Wayne Street
Staten Island, NY 10310
Debtor(s)

and upon the following parties, by the e-mail address designated by said parties for that purpose;

Office of the United States Trustee
U.S. Federal Office Building
USTP.Region02.BR.TFRTDR@usdoj.gov

Michael A. King, Esq.
Romeo1860@aol.com
Attorney for Debtor(s)




                                                          /s/ Stephanie Turner
                                                          STEPHANIE TURNER
Sworn to before me this
26th day of FEBRUARY, 2019


/s/ Janine M. Zarrilli
NOTARY PUBLIC
Janine M. Zarrilli
Notary Public, State of New York
No. 01ZA5084708
Qualified in Nassau County
Commission Expires September 8, 2021
